Affirmed and Opinion filed October 10, 2002








Affirmed and Opinion filed October 10, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-01097-CR
____________
 
WILBERT RAY HUTSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 183rd District Court
Harris
County, Texas
Trial
Court Cause No. 875,569
 

 
M E M O R A N D U M  O
P I N I O N
After a jury trial, appellant was convicted of the offense of
aggravated assault and was sentenced to 10 years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  
Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).




A copy of counsel's brief was delivered to appellant.  Appellant was advised of the right to examine
the appellate record and file a pro se brief. 
Appellant filed a pro se brief on August 26, 2002, raising fourteen
alleged errors.
After reviewing the record and briefs, we agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record. 
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 10, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).